[ex10chroofferletterimage1.jpg]







October 15, 2015






Dear Sue:


I’m delighted to offer you the role of Chief Human Resources Officer and look
forward to having you join the Vonage Executive Leadership Team. Your
experience, high energy and persuasive leadership style are sure to have an
immediate impact on our strategies and results.


Below is a quick summary of the offer details for the position. I’ve attached a
detailed offer letter that provides a comprehensive explanation of each offer
component for your review.


Key components of the offer include:


•
Base Salary: $360,000

•
Target Bonus Opportunity of 60%

•
Pro-rated for 2015; subject to actual company attainment

•
Sign-On Equity Award of $540,000, with 50% of value in Time-Based Restricted
Stock Units and 50% of value in Performance-Based Restricted Stock Units (actual
number of shares to be granted are detailed in the attached offer letter)

•
Severance equal to nine (9) months’ current base salary



If you have any questions, please do not hesitate to call me directly at (732)
365-1777, or Kurt Rogers at (732) 444-2364. I appreciate your consideration, and
I look forward to working closely with you as we create something truly special
at Vonage.


Best regards,




Alan





ECA2014TVP





--------------------------------------------------------------------------------

[ex10chroofferletterimage1.jpg]











October 15, 2015






VIA EMAIL


Susan L. Quackenbush
582 Sylvan Rd.
River Vale, NJ 07675


Dear Sue:


We are pleased to inform you that after careful consideration, Vonage Holding
Corporation is extending an offer of employment, subject to the approval of the
Board of Directors (the “Board”) of Vonage Holdings Corp. (together, with Vonage
America, Inc. the “Company”). This offer letter (the “Offer Letter”), if
accepted by you and approved by the Board, shall set forth the terms of your
employment.


1. Employment


(a)
You will be employed in the position of Chief Human Resources Officer.

(b)
You will report to the Chief Executive Officer, Alan Masarek.

(c)
Your employment will commence on November 30, 2015 (the “Commencement Date”).

(d)
You will have the duties and responsibilities customarily held by the Chief
Human Resources Officer of a public corporation (which may be increased or
decreased at the discretion of the Chief Executive Officer from time to time),
including but not limited to overseeing the company’s overall human resources
strategy.


ECA2014TVP





--------------------------------------------------------------------------------

[ex10chroofferletterimage1.jpg]

2. Location
Your office location will be at the Company's headquarters, which is located in
Holmdel, NJ.
3. Compensation


The Company will pay you an annual base salary (“Base Salary”) of $360,000, less
applicable withholding, payable in equal installments in accordance with the
Company’s regular payroll practices for similarly situated employees, but in no
event less frequently than biweekly in arrears.


(a)
In addition to the Base Salary, you will be eligible for a Target Bonus
Opportunity (“TBO”) of 60% of your Base Salary. TBO payouts are granted in the
Company’s sole discretion. Your actual bonus attainment will be based on
performance objectives determined in accordance with the Company’s customary
practices and may be greater or less than 100%, with maximum attainment of 175%
depending upon individual and Company performance. For 2015, your TBO payout
will be pro-rated and is subject to actual Company attainment. When made, TBO
payouts are generally paid in late February/early March. You must be employed on
the payout date to receive any TBO payout.



4. Equity Awards


(a)
You will be granted sign-on equity of $540,000.



(b)
Fifty (50) percent of the value of the sign-on equity will be in time-based
restricted stock units (“Time-Based RSUs”) under the Vonage Holdings Corp. 2015
Incentive Plan (the “Incentive Plan”) pursuant to the Company’s form of
Time-Based RSU agreement (the “Time-Based RSU Agreement”). The number of
Time-Based RSUs awarded will be determined based on the closing price of Vonage
stock on the first trading day of the month following your Commencement Date
(“Grant Date”). The number of shares covered by the Time-Based RSUs is subject
to adjustment based on subsequent stock splits, reverse stock splits, other
adjustments, or recapitalizations, as provided in the Incentive Plan. Subject to
your continued employment on each vesting date, the Time-Based RSUs will vest
and become exercisable as to 1/3 of the shares on the first, second, and third
anniversaries of the Grant Date. The Time-Based RSUs will be governed by and
subject to the terms of the Incentive Plan and the Time-Based RSU Agreement, and
in the event of a conflict between this paragraph and the Incentive Plan and
Time-Based


ECA2014TVP





--------------------------------------------------------------------------------

[ex10chroofferletterimage1.jpg]

RSU Agreement, the terms of the Incentive Plan and Time-Based RSU Agreement
shall control.


(c)
Fifty (50) percent of the value of the sign-on equity will be in performance
restricted stock units (“Performance RSUs”) under the Incentive Plan pursuant to
the Company’s form of TSR performance unit agreement (the “Performance RSU
Agreement”). The Performance RSUs will granted on the date in 2016 when other
senior executive officers of the Company receive grants of performance-based
restricted stock units. Such grant will be on terms no less favorable than those
given to other senior executives at the Company and will include a performance
period spanning calendar years 2016, 2017, and 2018, with a payout range of
0-200% based upon Company performance. The number of shares covered by the
Performance RSUs is subject to adjustment based on subsequent stock splits,
reverse stock splits, other adjustments, or recapitalizations, as provided in
the Incentive Plan. Subject to your continued employment on the last day of the
performance period (December 31, 2018), the Performance RSUs may vest based upon
the Company’s total shareholder return as compared to a peer group in accordance
with the table included in the Performance RSU Agreement. The Performance RSUs
will be governed by and subject to the terms of the Incentive Plan and the
Performance RSU Agreement, and in the event of a conflict between this paragraph
and the Incentive Plan and Performance RSU Agreement, the terms of the Incentive
Plan and Performance RSU Agreement shall control.



(d)
Beginning in 2017, you will be eligible to participate in Vonage’s long-term
incentive compensation program as may be in effect from time to time and receive
annual incentive equity grants thereunder as determined by the Compensation
Committee of the Board in its sole discretion.



5. Severance


In addition, in the event your employment is terminated by the Company without
Cause or by you with Good Reason, each as defined below, you will be entitled to
severance pay equal to nine (9) months of your then-current base salary, less
applicable withholding, which will be paid by the Company during its regular
payroll cycle over the nine (9) month period following the date of your
employment termination, provided, however, that the Company shall not be
required to make the payments set forth in this paragraph 5 unless you execute
and deliver to the Company a Separation Agreement and General Release in a form
reasonably acceptable to the Company in its sole discretion (the ''Release").



ECA2014TVP





--------------------------------------------------------------------------------

[ex10chroofferletterimage1.jpg]

“Cause” means (i) material failure to perform your employment duties (not as
consequence of any illness, accident or other disability), (ii) continued,
willful failure to carry out any reasonable lawful direction of the Company,
(iii) diverting or usurping a corporate opportunity of the Company, (iv) fraud,
willful malfeasance, gross negligence or recklessness in the performance of
employment duties, (v) willful failure to comply with any of the material terms
of this Offer Letter, (vi) other serious, willful misconduct which causes
material injury to the Company or its reputation, including, but not limited to,
willful or gross misconduct toward any of the Company's other employees, (vii)
conviction of, or plea of nolo contendre to, a felony or a crime involving moral
turpitude, and (viii) violation of any written Company policies or procedures;
provided, however, that no event or condition described in clauses (i), (ii) or
(v) shall constitute Cause unless (x) the Company gives you written notice of
its intention to terminate your employment for Cause and the grounds for such
termination and (y) such grounds for termination (if susceptible to correction)
are not corrected by you within 15 days of your receipt of such notice. If you
do not correct the grounds for termination during such 15-day cure period, your
termination of employment for Cause shall become effective on the first business
day following the end of the cure period. Unless otherwise advised by the
Company, you will be expected to perform services for the Company during the
cure period.


“Good Reason” means: (i) a decrease in your base salary; (ii) a material
diminution of your authorities, duties or responsibilities; (iii) a failure of
the Company to pay compensation due and payable to you in connection with your
employment or (iv) relocation by the Company of your principal place of
employment to a location that results in your commuting distance being at least
30 miles greater than your commuting distance on the Commencement Date;
provided, however, that no event or condition described in clauses (i) through
(iv) shall constitute Good Reason unless (x) you give the Company’s Chief Legal
Officer written notice of your intention to terminate your employment for Good
Reason and the grounds for such termination within 45 days after the occurrence
of the event giving rise to the “Good Reason” termination and (y) such grounds
for termination (if susceptible to correction) are not corrected by the Company
within 30 days of its receipt of such notice (or, in the event that such grounds
cannot be corrected within such 30-day period, the Company has not taken all
reasonable steps within such 30 day period to correct such grounds as promptly
as practicable thereafter). If the Company does not correct the grounds for
termination during such 30-day cure period (or take all reasonable steps within
such 30-day period to correct such grounds as promptly as practicable
thereafter), your termination of employment for “Good Reason” shall become
effective on the first business day following the end of the cure period. Unless
otherwise advised by the Company, you will be expected to perform services for
the Company during the cure period.


6. Benefits


(a)
You shall be entitled to participate in all employee health and welfare plans,
programs and arrangements of the Company, to the extent you are eligible to
participate in such plans, in accordance with their respective terms, as may be
amended from time to


ECA2014TVP





--------------------------------------------------------------------------------

[ex10chroofferletterimage1.jpg]

time and on the basis no less favorable than that made available to other senior
executives of the Company.


(b)
Participation in the health and dental plan of the Company begins on the first
day of the month immediately after your Commencement Date in accordance with the
terms of the plans.



(c) You are eligible to participate in the Company’s 401(k) plan on the first
day of the month immediately after your Commencement Date.
(d) If you choose to participate in these benefits, you will receive a Summary
Plan Description for the health and dental insurance, as well as the 401(k),
plans. A copy of the plan documents is available from the Plan Administrator (as
defined in the Summary Plan Description).


7. Miscellaneous


(a)
In connection with your employment you will be required to enter into the
Company’s Employee Covenants Agreement and acknowledge and consent to the
Company’s Incentive Compensation Recoupment Policy (copies of which are enclosed
with this Offer Letter).

 
(b)
You hereby represent to the Company that you are under no obligation or
agreement that would prevent you from becoming an employee of the Company or
adversely impact your ability to perform the expected responsibilities. By
accepting this offer, you agree that no trade secret or proprietary information
not belonging to you or the Company will be disclosed or used by you at the
Company.



(c)
This Offer Letter is subject to satisfactory completion of references and a
customary background evaluation.



(d)
This Offer Letter is not an employment contract and does not create an implied
or express guarantee of continued employment. By accepting this offer, you are
acknowledging that you are an employee at-will. This means that either you or
the Company may terminate your employment at any time and for any reason or for
no reason. This Offer Letter contains the entire agreement and understanding
between you and the Company with respect to the terms of your employment and
supersedes any prior or contemporaneous agreements, understandings,
communications, offers,


ECA2014TVP





--------------------------------------------------------------------------------

[ex10chroofferletterimage1.jpg]

representations, warranties, or commitments by or on behalf of the Company,
whether written or oral, with respect to the terms of your employment. Except
for amendments to increase compensation payable to you, the terms of this Offer
Letter may not be amended except pursuant to a written agreement between you and
the Company.


(e)
Section 409A



(i)
The intent of the parties is that payments and benefits under this Offer Letter
comply with or be exempt from Internal Revenue Code Section 409A and the
regulations and guidance promulgated there under (collectively "Section 409A")
and, accordingly, to the maximum extent permitted, this Offer Letter shall be
interpreted to be exempt from Section 409A or in compliance therewith, as
applicable. If you notify the Company that you have received advice of tax
counsel of national reputation with expertise in Section 409A that any provision
of this Offer Letter (or of any award of compensation, including equity
compensation or benefits) would cause you to incur any additional tax or
interest under Section 409A (with specificity as to the reason thereof) or the
Company independently makes such determination, the Company shall, after
consulting with you, reform such provision to try to comply with Section 409A
through good faith modifications to the minimum extent reasonably appropriate to
conform with Section 409A. To the extent that any provision hereof is modified
in order to comply with or be exempt from Section 409A, such modification shall
be made in good faith and shall, to the maximum extent reasonably possible,
maintain the original intent and economic benefit to you and the Company of the
applicable provision without violating the provisions of Section 409A.



(ii)
A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Offer Letter providing for the payment of any amounts or
benefits that are considered nonqualified deferred compensation under Section
409A upon or following a termination of employment, unless such termination is
also a "separation from service" within the meaning of Section 409A and the
payment thereof prior to a "separation from service" would violate Section 409A.
For purposes of any such provision of this Offer Letter relating to any such
payments or benefits, references to a "termination," "termination of employment"
or like terms shall mean "separation from service."




ECA2014TVP





--------------------------------------------------------------------------------

[ex10chroofferletterimage1.jpg]

(iii)
If, as of the date of your "separation from service" from the Company, you are a
"specified employee" (within the meaning of that term under Section
409A(a)(2)(B)), then with regard to any payment or the provision of any benefit
that is considered "nonqualified deferred compensation" under Section 409A
(whether under this Offer Letter, any other plan, program, payroll practice or
any equity grant) and is payable upon your separation from service, such payment
or benefit shall not be made or provided until the date which is the earlier of
(A) the expiration of the six (6) month-and­one-day period measured from the
date of your "separation from service," and (B) the date of your death (the
"Delay Period") and this Offer Letter and each such plan, program, payroll
practice or equity grant shall hereby be deemed amended accordingly. Upon the
expiration of the Delay Period, all payments and benefits delayed pursuant to
this paragraph (whether they would have otherwise been payable in a single sum
or in installments in the absence of such delay) shall be paid or reimbursed to
you in a lump sum with interest at the prime rate as published in the Wall
Street Journal on the first business day of the Delay Period (provided that any
payment measured by a change in value that continues during the Delay Period
shall not be credited with interest for the Delay Period), and any remaining
payments and benefits due under this Offer Letter shall be paid or provided in
accordance with the regularly scheduled payment dates specified for them herein.



(iv)
For purposes of Section 409A, your right to receive any installment payments
pursuant to this Offer Letter shall be treated as a right to receive a series of
separate and distinct payments. Whenever a payment under this Offer Letter
specifies a payment period with reference to a number of days (e.g., "payment
shall be made within thirty (30) days following the date of termination"), the
actual date of payment within the specified period shall be within the sole
discretion of the Company.



(v)
To the extent any reimbursement or in-kind payment provided pursuant to this
Offer Letter is deemed nonqualified deferred compensation subject to Section
409A then (i) all such expenses or other reimbursements as provided herein shall
be payable in accordance with the Company’s policies in effect from time to
time, but in any event shall be made on or prior to the last day of the taxable
year following the taxable year in which such expenses were incurred by you;
(ii) no such reimbursement or expenses eligible for reimbursement in any taxable
year shall in any way affect the expenses eligible for reimbursement in any
other taxable year; and (iii) the right to such reimbursement or in-kind
benefits shall not be subject to liquidation or exchanged for another benefit.


ECA2014TVP





--------------------------------------------------------------------------------

[ex10chroofferletterimage1.jpg]

(vi)
No amounts payable to you by the Company or any of its subsidiaries or
affiliates under this Agreement or any other agreement that constitute
nonqualified deferred compensation subject to Section 409A shall be subject to
offset by any other amount, except as permitted under Section 409A.



(e)
Withholding. The Company may withhold any tax (or other governmental obligation)
that may result from the payments made and benefits provided to you under this
Offer Letter or require you to make other arrangements satisfactory to the
Company to enable it to satisfy all such withholding requirements.



(f)
Governing Law; Waiver of Jury Trial. All matters affecting this Offer Letter,
including the validity thereof, are to be governed by, and interpreted and
construed in accordance with, the laws of the State of New Jersey applicable to
contracts executed in and to be performed in that State. YOU AND THE COMPANY
HEREBY ACKNOWLEDGE AND AGREE THAT YOU AND THE COMPANY ARE HEREBY WAIVING ANY
RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY
EITHER YOU OR THE COMPANY AGAINST THE OTHER IN CONNECTION WITH ANY MATTER
WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS OFFER LETTER.
Disputes regarding your application for employment, employment, or termination
of employment will be subject to the attached Arbitration Agreement.



(g)
Remedies. In addition to all other legal and equitable remedies, the prevailing
party in any dispute that in any way relates to this Offer Letter or your
employment hereunder shall be entitled to recover his or its reasonable
attorneys’ fees and expenses incurred in connection with such dispute.



United States law requires all companies to verify an employee's authorization
to work in the United States. If you accept this offer, you will need to bring
certain documents with you on your Commencement Date which allows the Company to
verify your work authorization. Enclosed is an Employment Eligibility
Verification (form I-9). Please review the form and bring the appropriate
documents required for employment verification on your Commencement Date. You
will be asked to complete the form in the presence of a witness on your
Commencement Date.


If these terms are agreeable to you, please sign and date the Offer Letter in
the appropriate space at the bottom and return it to me by October 19, 2015.



ECA2014TVP





--------------------------------------------------------------------------------

[ex10chroofferletterimage1.jpg]

We are excited at the prospect of you joining the Company, and look forward to
your future contributions.    


Best Regards,




Alan Masarek
Chief Executive Officer
Agreed and Accepted:




Name: ____/s/ Susan L. Quackenbush ________
Sue Quackenbush


Date: _____10/19/2015______________








EMPLOYMENT COVENANTS AGREEMENT


This EMPLOYMENT COVENANTS AGREEMENT (the “Agreement”) is made this [ ] day of
October, 2015 (the “Effective Date”), between VONAGE HOLDINGS CORP., its current
and future subsidiaries, affiliates, successors and assigns, (collectively,
“Vonage”), and Sue Quackenbush (“You” or “Your”) (collectively, the “Parties”).
You hereby confirm that the term of this Agreement applies beginning upon the
Effective Date and covers, without limitation, all Work Product.


For and in consideration of the Company’s agreement to employ You, You agree to
the following terms:
1.
Acknowledgments. You acknowledge and agree that:

(a)
Your position is a position of trust and responsibility with access to
Confidential Information, Trade Secrets, Legitimate Business Interests, and
other information concerning employees and customers of the Company;

(b)
the Trade Secrets, Confidential Information, Legitimate Business Interests of
the Company, and the relationship between the Company and its customers are
valuable assets which may not be used for any purpose other than the Company’s
Business;

(c)
the names of Customers are considered Confidential Information of the Business
which constitute valuable, special, and unique property of the Company;

(d)
Customer lists and Customer information which have been compiled by the Company
represent a material investment of the Company’s time and money;

(e)
the Company will invest its time and money in the development of Your skills in
the Business; and

(f)
the restrictions contained in this Agreement, including, but not limited to, the
restrictive covenants set forth in Sections 2 – 9 below, are reasonable and
necessary with respect to length of time, scope and geographic area to protect
the Legitimate Business Interests of the Company, promote and protect the
purpose and subject matter of this Agreement and Your employment, deter any
potential conflict of interest, and will not impair or infringe upon Your right
to work or earn a living when Your employment with the Company ends.

(g)
In the course of Your employment with the Company You may do some or all of the
following:

(i)
Customarily and regularly solicit Customers or prospective customers for
Company;

(ii)
Customarily and regularly engage in making sales or obtaining orders or
contracts for products or services to be performed by others;

(iii)
Have a primary duty of managing the Company or any department or subdivision
thereof, customarily and regularly direct the work of two or more other
Employees, and have the authority to hire and fire other Employees or have
particular weight given to suggestions and recommendations as to the change of
status of other Employees;

(iv)
Perform the duties of a key Employee or of a professional; and/or

(v)
Devote Your full time efforts to promote the interests and business of the
Company.

2.
Trade Secrets and Confidential Information.

(a)
You represent and warrant that:

(i)
You are not subject to any legal or contractual duty or agreement that would
prevent or prohibit You from performing Your duties for the Company or complying
with this Agreement, including any duties you may have with respect to
soliciting new employees or new customers to the Company;

(ii)
You are not, and will not be as a result of Your duties with the Company, in
breach of any legal or contractual duty or agreement, including any agreement
concerning trade secrets or confidential information, owned by any other person
or entity; and

(iii)
You have disclosed to the Company a complete list of all prior inventions,
discoveries, improvements or works of authorship that bear a reasonable
relationship to the Company’s business or expansion thereof that You have, alone
or jointly with others, conceived, developed or reduced to practice, prior to or
since Your employment by Company, whether or not they have been submitted for,
or granted, patent, trademark or copyright protection under any applicable law.

(b)
You will not:

(i)
use, disclose, or reverse engineer the Company’s Trade Secrets or Confidential
Information for any purpose other than the Company’s Business, except as
authorized in writing by the Company;

(ii)
during Your employment with the Company, use, disclose, or reverse engineer (a)
any confidential information or trade secrets of any former employer or third
party, or (b) any works of authorship developed in whole or in part by You
during any former employment or for any other party, unless authorized in
writing by the former employer or third party; or

(iii)
upon the termination of Your employment for any reason, (a) retain physical
embodiments of the Company’s Trade Secrets or Confidential Information,
including any copies existing in any form (including electronic form) which are
in Your possession or control, or (b) destroy, delete, or alter the Company’s
Trade Secrets or Confidential Information without the Company’s prior written
consent.

(c)
The obligations under this Agreement shall:

(i)
with regard to the Trade Secrets, remain in effect as long as the information
constitutes a trade secret under applicable law; and

(ii)
with regard to the Confidential Information, remain in effect for so long as the
information, data, or material remains confidential, or for two years from the
date Your employment with the Company terminates, whichever is longer.

(d)
The confidentiality, property, and proprietary rights protections available in
this Agreement are in addition to, and not exclusive of, any and all other
rights to which the Company is entitled under federal and state law, including,
but not limited to, rights provided under copyright laws, trade secret and
confidential information laws, and laws concerning fiduciary duties.    

3.Non-Disclosure. During the time of Your employment and following the
termination of Your employment, You will not divulge or make accessible to any
person or entity any Confidential Information or Trade Secrets. In the event
that, at any time during Your employment with the Company or at any time
thereafter, You receive a request to disclose any Confidential Information or
Trade Secrets under the terms of a subpoena or order issued by a court or by a
governmental body, You agree to notify the Company immediately of the existence,
terms, and circumstances surrounding such request; to consult with the Company
on the advisability of taking legally available steps to resist or narrow such
request; and, if disclosure of such Confidential Information or Trade Secrets
are required to prevent You from being held in contempt or subject to other
penalty, to furnish only such portion of the Confidential Information or Trade
Secrets as, in the written opinion of counsel satisfactory to the Company, You
are legally compelled to disclose, and to exercise Your best efforts to obtain
an order or other reliable assurance that confidential treatment will be
accorded to the disclosed Confidential Information or Trade Secrets.
4.Return of Company Property/Materials. Upon the termination of Your employment
for any reason or upon the Company’s request at any time, You shall immediately
return to the Company all of the Company’s property, including, but not limited
to, keys, passcards, credit cards, confidential or proprietary lists (including,
but not limited to, customer, employee, supplier, licensor, and client lists),
rolodexes, tapes, computers, telephones, tablets, software, computer files,
marketing and sales materials, and any other property, record, document, or
piece of equipment belonging to the Company. You will not (i) retain any copies
of the Company’s property, including any copies existing in electronic form,
which are in Your possession or control, or (ii) destroy, delete, or alter any
Company property, including, but not limited to, any files stored on a computer,
telephone, tablet, or other electronic storage device, without the Company’s
prior written consent. The obligations contained in this Section shall also
apply to any property which belongs to a third party, including, but not limited
to, (i) any entity which is affiliated or related to the Company, or (ii) the
Company’s customers, employees, licensors, or suppliers.
5.Non-Competition. By virtue of your position with the Company, You will acquire
valuable knowledge, enhance your professional skills and experience, and learn
Trade Secrets and Confidential Information of the Company. Given Your access to
the Company’s Trade Secrets and Confidential Information, there is an inherent
threat of disclosure if You were to work for a competitor of the Company
immediately following the separation of employment with the Company. During the
Restricted Period, You will not, directly or by assisting others, engage in
activities or provide products or services that are the same as or similar to
those You conducted, authorized, offered or provided on behalf of the Company
during the last two (2) years of Your employment with the Company, for the
purpose of offering or providing products or services that are competitive with
or directly substitutable for the Business of the Company (i) to any Customer of
the Company with whom you had Material Contact or (ii) in any area where You did
business on behalf of the Company during the last two (2) years of Your
employment. If the Company terminates Your employment without cause or as the
result of a Reduction in Force, the provisions of this Section 5 will not apply
6.Non-Solicitation of Customers. During the Restricted Period, You will not,
directly or by assisting others, solicit, divert, accept business from or
attempt to solicit, divert or accept any business from any Customer with whom
You had Material Contact during Your employment for purposes of offering or
providing products or services that are competitive with or directly
substitutable for the Business.
7.Non-Recruit of Employees. During the Restricted Period, You will not, directly
or indirectly, (a) solicit, recruit or induce any Employee, consultant or group
of Employees and/or consultants to (i) terminate his or her or their employment
or consulting relationship with the Company, or (ii) work for any other person
or entity engaged in the Business, or (b) hire any Employee, consultant or group
of Employees and/or consultants to work for any other person or entity engaged
in the Business.
8.Duty of Loyalty. During the period of Your employment by the Company You will
not, without the Company's express written consent, directly or indirectly
engage in any employment or business activity which is directly or indirectly
competitive with (a) products of the business of the Company or (b) directly
substitutable for, or would otherwise conflict with, Your employment by the
Company.
9.    Non-Disparagement. You will not make, publish or communicate any
maliciously false, libelous, slanderous, vulgar, obscene, threatening,
defamatory or unlawful remarks, comments or statements regarding the Company,
its products, services, customers, partners, vendors, officers, directors or
employees in an effort to interfere with the Company’s Business and Legitimate
Business Interests.
10.    Work Product. Your employment duties may include inventing in areas
directly or indirectly related to the Business of the Company or to a line of
business that the Company may reasonably be interested in pursuing. To the
extent permitted by law, all Work Product shall constitute work made for hire as
defined in the Copyright Act of 1976 (17 U.S.C. §101). If (i) any of the Work
Product may not be considered work made for hire, or (ii) ownership of all
right, title, and interest (including moral rights) in and to the Work Product
will not vest exclusively in the Company, then, without further consideration,
You agree to assign, convey, transfer and grant, and hereby do assign, convey,
transfer and grant to Vonage Holdings Corp. or its designee, Your entire right,
title and interest in all copyrights in and to all Work Product (“Assigned
Copyrights”). You agree to assign, convey, transfer and grant to Vonage Network
LLC, or any other designee of the Company, Your entire right, title and interest
in all patentable subject matter, patent applications, and patents in and to all
Work Product, and any divisionals, substitutions, continuations,
continuations-in-part, reissues, renewals or extensions of the same (“Assigned
Patents”). You agree to assign, convey, transfer and grant, and hereby do
assign, convey, transfer and grant to Vonage Holdings Corp or its designee, Your
entire right, title and interest in Work Product, except for Your right, title
and interest in Assigned Copyrights and Assigned Patents.
The Company will have the right to obtain and hold in its own name copyrights,
patents, design registrations and continuations thereof, proprietary database
rights, trademarks, rights of publicity, and any other protection available in
the Work Product. At the Company’s request, You agree to perform, during or
after Your employment with the Company, any acts to transfer, perfect and defend
the Company’s ownership of the Work Product, including, but not limited to: (i)
executing all documents (including a formal assignment to the Company) for
filing an application or registration for protection of the Work Product (an
“Application”), (ii) explaining the nature of the Work Product to persons
designated by the Company, (iii) reviewing Applications and other related
papers, (iv) providing any other assistance reasonably required for the orderly
prosecution of Applications or the Company’s defense of opposition proceedings,
(v) providing any assistance reasonably required to protect, maintain or promote
the Company’s rights or interest in any Work Product, Application, or any right
related thereto, or deriving or arising therefrom.


In the event the Company is unable for any reason, after reasonable effort, to
secure Your signature on any document needed in connection with the actions
specified in the preceding paragraph, You hereby irrevocably designate and
appoint the Company and its duly authorized officers and agents as Your agent
and attorney in fact, which appointment is coupled with an interest, to act for
and in Your behalf to execute, verify and file any such documents and to do all
other lawfully permitted acts to further the purposes of the preceding paragraph
with the same legal force and effect as if executed by You. You hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which You
now or may hereafter have for infringement of any Work Product assigned
hereunder to the Company.
Upon the Company’s request and in connection with the termination of Your
employment with the Company, You agree to provide the Company with a written
description of any Work Product in which You are involved (solely or jointly
with others) and the circumstances surrounding the creation of such Work
Product.
11.    License. During Your employment and after Your employment with the
Company ends, You grant to the Company an irrevocable, nonexclusive, worldwide,
royalty-free, fully-paid, perpetual license (with the right to sublicense
through multiple tiers of sublicensees) to: (i) make, use, sell, copy, publicly
perform, display, distribute, modify or otherwise utilize copies of the Licensed
Materials, (ii) prepare, use and distribute derivative works based upon the
Licensed Materials, (iii) authorize others to do the same, and (iv) exercise any
and all present and future rights set forth in clauses (i) through (iii) with
respect to such Licensed Materials. You shall notify the Company in writing of
any Licensed Materials You deliver to the Company and will not incorporate, or
permit to be incorporated, Licensed Materials into any Work Product.
12.    Release. During Your employment and after Your employment with the
Company ends, You consent to the Company’s use of Your image, likeness, voice,
or other characteristics in the Company’s products or services based on work you
performed during Your employment. You release the Company from any cause of
action which You have or may have arising out of the use, distribution,
adaptation, reproduction, broadcast, or exhibition of such characteristics. You
represent that You have obtained, for the benefit of the Company, the same
release in writing from all third parties whose characteristics are included in
the services, materials, computer programs and other deliverables that You
provide to the Company.
13.    Post-Employment Disclosure. During the Restricted Period, You shall
provide a copy of this Agreement to persons and/or entities for whom You work or
consult as an owner, lender, partner, joint venturer, employee or independent
contractor. If, during the Restricted Period, You work or consult for another
person or entity as an owner, lender, partner, joint venturer, employee or
independent contractor, You shall provide the Company with such person or
entity’s name, the nature of such person or entity’s business, Your job title,
and a general description of the services You will provide, and You hereby
consent to the notification of such person or entity by the Company of Your
rights and obligations under this Agreement.
14.    Injunctive Relief. If You breach any portion of this Agreement, You agree
that:
(a)
the Company would suffer irreparable harm;

(b)
it would be difficult to determine damages, and money damages alone would be an
inadequate remedy for the injuries suffered by the Company; and

(c)
if the Company seeks injunctive relief to enforce this Agreement, You will waive
and will not (i) assert any defense that the Company has an adequate remedy at
law with respect to the breach, (ii) require that the Company submit proof of
the economic value of any Trade Secret or Confidential Information, or (iii)
require the Company to post a bond or any other security.

Nothing contained in this Agreement shall limit the Company’s right to any other
remedies at law or in equity.
15.    Independent Enforcement. The covenants set forth in Sections 2 – 9 of
this Agreement shall be construed as agreements independent of (i) any other
agreements, or (ii) any other provision in this Agreement, and the existence of
any claim or cause of action by You against the Company, whether predicated on
this Agreement or otherwise, regardless of who was at fault and regardless of
any claims that either You or the Company may have against the other, shall not
constitute a defense to the enforcement by the Company of the covenants set
forth in Sections 2 – 9 of this Agreement. The Company shall not be barred from
enforcing the restrictive covenants set forth in Sections 2 – 9 of this
Agreement by reason of any breach of (i) any other part of this Agreement, or
(ii) any other agreement with You.
16.    Modification. If any of the covenants set forth in Sections 2 – 9 of this
Agreement, and their corresponding definitions, are held by a court of competent
jurisdiction to be invalid or unenforceable as currently drafted, the Parties
authorize that court to modify any such provision or definition by limiting and
reducing it so as to be enforceable to the maximum extent compatible with
applicable law.
17.    At-Will Employment. This Agreement does not create a contract of
employment or a contract for benefits. Your employment relationship with the
Company is at-will (unless you have an employment agreement with the Company).
This means that at either Your option or the Company’s option, Your employment
may be terminated at any time, with or without cause or notice. The covenants
set forth in Section 2 - 9 of this Agreement shall survive termination of Your
relationship with the Company, regardless of the circumstances of such
termination.
18.     Attorneys’ Fees. In the event of litigation relating to this Agreement,
the Company shall, if it is the prevailing party, be entitled to recover
attorneys’ fees and costs of litigation in addition to all other remedies
available at law or in equity.
19.    Waiver. The Company’s failure to enforce any provision of this Agreement
shall not act as a waiver of that or any other provision. The Company’s waiver
of any breach of this Agreement shall not act as a waiver of any other breach.
20.    Severability. The provisions of this Agreement are severable to the
extent permissible under applicable law. If any provision is determined to be
invalid, illegal, or unenforceable, in whole or in part, the remaining
provisions and any partially enforceable provisions shall remain in full force
and effect.
21.    Governing Law and Consent to Jurisdiction. The laws of the State of New
Jersey shall govern this Agreement. If New Jersey’s conflict of law rules would
apply another state’s laws, the Parties agree that New Jersey law shall still
govern. You agree that any claim arising out of or relating to this Agreement
shall be exclusively brought in a state or federal court of competent
jurisdiction in New Jersey. You consent to the personal jurisdiction of the
state and/or federal courts located in New Jersey. You waive (a) any objection
to jurisdiction or venue, or (b) any defense claiming lack of jurisdiction or
improper venue, in any action brought in such courts.
22.    No Strict Construction. If there is a dispute about the language of this
Agreement, the fact that one Party drafted the Agreement shall not be used in
its interpretation. Headings are for reference purposes only and shall not in
any way affect the meaning or interpretation of this Agreement.


23.     Entire Agreement. This Agreement, including Attachment A which is
incorporated by reference and included in the definition of Agreement,
constitutes the entire agreement between the Parties concerning the subject
matter of this Agreement. This Agreement supersedes any prior or contemporaneous
communications, agreements or understandings, whether oral or written, between
the Parties relating to the subject matter of this Agreement. Notwithstanding
the prior sentence, if You have entered into an employment agreement with the
Company, the provisions of that agreement supersede the provisions set forth
herein to the extent applicable; all terms and conditions not addressed in Your
employment agreement are supplemented by the provisions herein.
24.    Amendments. This Agreement may not be amended or modified except in
writing signed by both Parties or by a court of competent jurisdiction as
authorized by Section 16 of this Agreement.
25.    Successors and Assigns. This Agreement shall be assignable to, and shall
inure to the benefit of, the Company’s successors and assigns, including,
without limitation, successors through merger, name change, consolidation, or
sale of a majority of the Company’s stock or assets, and shall be binding upon
You. You shall not have the right to assign Your rights or obligations under
this Agreement. The covenants contained in this Agreement shall survive
cessation of Your employment with the Company, regardless of who causes the
cessation or the reason for the cessation.
26.    Execution. This Agreement may be executed in one or more counterparts,
including by way of electronic transmission. Each counterpart shall for all
purposes be deemed to be an original, and each counterpart shall constitute this
Agreement.
27.    Background/Credit Checks. You hereby agree that the Company may, subject
to applicable law, complete background, credit, and reference checks and confirm
your compliance with the 1986 Immigration Reform and Control Act at the
commencement of Your employment with the Company and as necessary in the
Company’s sole discretion during the course of Your employment with the Company.


28.    Affirmation. You acknowledge that You have carefully read this Agreement,
You know and understand its terms and conditions, and You have had the
opportunity to ask the Company any questions You may have had prior to signing
this Agreement and You have had the opportunity to seek the advice of
independent legal counsel with respect to this Agreement.


[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]




ATTACHMENT A
DEFINITIONS
A.
“Business” shall mean the business of providing communications products and
services, including voice, data, video and/or messaging services including
services delivered over Voice Over IP (VoIP) technology or cloud based, business
collaboration services and any other business or demonstrably anticipated
business conducted by the Company during the course of Your employment.

B.
“Confidential Information” means data and information relating to the Business,
oral or written, whether having existed, now existing, or to be developed during
Your employment, regardless of whether the data or information constitutes a
Trade Secret under applicable law, that (a) was disclosed to You or of which You
became aware of as a consequence of Your relationship with the Company, (b) has
value to the Company or whose disclosure may cause injury to the Company or its
Business, and (c) is not generally known to the Company’s competitors.
Confidential Information is also data and information of any third party (a
“Third Party”) which the Company is obligated to treat as confidential,
including, but not limited to, data or information provided to the Company by
its licensors, suppliers, or customers. Confidential Information includes, but
is not limited to (i) future business plans, (ii) the composition, description,
schematic or design of products, future products, services, technology or
equipment of the Company or any Third Party, including any source code or
applications, (iii) advertising or marketing plans, (iv) information regarding
independent contractors, Employees, clients, licensors, suppliers, customers, or
any Third Party, including, but not limited to, customer lists and customer
information compiled by the Company, (v) information concerning the Company’s or
the Third Parties’ financial structure and methods and procedures of operation
and (vi) Trade Secrets, methods of operation, network or system architecture,
research and development projects, product development plans, names of customers
(including the identities of key contacts and clients’ particular needs or
requirements), any information contained in customers’ accounts, price lists,
financial information and projections, route books, personnel data and similar
information and any extracts therefrom. Confidential Information shall also
include any of the above that would appear to a reasonable person to be
confidential or proprietary in the context and circumstances in which the
information is known or used regardless of whether it is so marked or otherwise
identified. Confidential Information shall not include any data or information
that (i) has been voluntarily disclosed to the public by the Company, except
where such public disclosure has been made by You without authorization from the
Company; (ii) has been independently developed and disclosed by others, (iii)
has been independently developed and disclosed by You or others without
violating this Agreement or the legal rights of the Company, or (iv) otherwise
enters the public domain through lawful means.

C.
“Customer” means any person or entity to whom the Company has (i) sold its
products or services or (ii) solicited to sell its products or services within
the last two (2) years of Your employment with the Company (or during Your
employment if employed less than two years).

D.
“Employee” means any person who (i) is employed by the Company at the time Your
employment with the Company ends, (ii) was employed by the Company during the
last two (2) years of Your employment with the Company (or during Your
employment if employed less than two (2) years), or (iii) is employed by the
Company during the two (2) years following the termination of Your employment.

E.
“Legitimate Business Interest” includes, but is not limited to Trade Secrets;
valuable Confidential Information that otherwise does not qualify as a trade
secret; substantial relationships with specific prospective or existing
customers, vendors, or clients; customer or client good will associated with
Company’s ongoing business, including but not limited to its trademark(s),
service mark(s), or trade dress; Company’s geographic location or Company’s
marketing or trade area; and extraordinary or specialized training.

F.
“Licensed Materials” means any materials that You utilize for the benefit of the
Company, or deliver to the Company or the Company’s customers, which (i) do not
constitute Work Product, (ii) are created by You or of which You are otherwise
in lawful possession, and (iii) You may lawfully utilize for the benefit of, or
distribute to, the Company or the Company’s customers.

G.
“Material Contact” includes (i) any interaction between You and a Customer that
takes place in an effort to establish, maintain, and/or further a business
relationship on behalf of the Company, (ii) any Customer whose dealings with the
Company were coordinated or supervised by You, (iii) any Customer about whom You
obtained Confidential Information in the ordinary course of business as result
of Your association with the Company or (iv) any Customer who receives product
or services authorized by the Company, the sale or provision of which results or
resulted in compensation, commissions or earnings for You within the last two
(2) years of Your employment with the Company (or during Your employment if
employed less than two years).

H.
“Restricted Period” means the time period during Your employment with the
Company and for a period of one (1) year after Your Separation Date; provided,
however, that in the event that You violate the covenants set forth in Sections
2 – 9 of this Agreement and the Company enforces this Agreement through a court
order, the Restricted Period shall continue until the later of (x) the end of
the restricted period set forth above, and (y) one (1) year after the effective
date of the order enforcing this Agreement.

I.
“Separation Date” means the date your employment with the Company ends for any
reason.

J.
“Trade Secrets” means information of the Company, and its licensors, suppliers,
clients, and customers, without regard to form, including, but not limited to,
technical or nontechnical data, a formula, a pattern, a compilation, a program,
a device, a method, a technique, a drawing, a process, financial data, financial
plans, product plans, a list of actual customers, clients, licensors, or
suppliers, or a list of potential customers, clients, licensors, or suppliers
which is not commonly known by or available to the public and which information
(i) derives economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use, and (ii) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy.

K.
“Work Product” means (a) any data, databases, materials, documentation, computer
programs, inventions (whether or not patentable or copyrightable), products,
designs, and/or works of authorship, including but not limited to, discoveries,
inventions, ideas, concepts, properties, formulas, compositions, algorithms,
methods, programs, procedures, systems, techniques, products, improvements,
modifications, designs, developments, properties, enhancements, frameworks,
methodologies, processes, data, techniques, know-how, innovations, writings,
pictures, audio, video, images (including images of You), and artistic works,
and (b) any subject matter protected under patent, copyright, proprietary
database, trademark, trade secret, rights of publicity, confidential
information, or other property rights, including all worldwide rights therein,
in any case (with respect to clauses (a) and (b) of this definition), that is or
was conceived, created, invented or developed in whole or in part by You while
employed by the Company and that either (i) is created within the scope of Your
employment, (ii) is based on, results from, or is suggested by any work
performed within the scope of Your employment and is directly or indirectly
related to the Business of the Company or a line of business that the Company
may reasonably be interested in pursuing, (iii) has been or will be paid for by
the Company, or (iv) was created or improved in whole or in part by using the
Company’s time, resources, data, facilities, or equipment.











ECA2014TVP





--------------------------------------------------------------------------------




I ACKNOWLEDGE THAT I HAVE READ THIS EMPLOYMENT COVENANTS AGREEMENT AND
UNDERSTAND AND AGREE TO EACH PROVISION.


I FURTHER ACKNOWLEDGE THAT THIS AGREEMENT WAS DRAFTED BY COUNSEL TO THE COMPANY,
AND THAT I HAVE BEEN GIVEN THE OPPORTUNITY TO CONSULT COUNSEL OF MY CHOOSING. I
HAVE EITHER DONE SO OR VOLUNTARILY CHOOSE NOT TO DO SO PRIOR TO MY ACCEPTANCE OF
THIS EMPLOYMENT COVENANTS AGREEMENT. I ACKNOWLEDGE THAT MY FAILURE TO CONSULT
WITH COUNSEL OF MY CHOOSING MAY HAVE ADVERSE CONSEQUENCES TO ME.


I ACKNOWLEDGE THAT THE COMPANY’S BUSINESS IS NATIONAL AND INTERNATIONAL IN
SCOPE, WITH CUSTOMERS IN ALL FIFTY STATES AND THROUGHOUT THE WORLD.


I AGREE THAT THE PROVISIONS SET FORTH IN THIS AGREEMENT ARE AN APPROPRIATE MEANS
OF PROTECTING THE COMPANY’S BUSINESS INTERESTS, AND THAT BASED ON MY EDUCATION,
TRAINING, EXPERIENCE AND ECONOMIC RESOURCES, THE RESTRICTIONS SET FORTH IN THIS
AGREEMENT WILL NOT UNDULY INTERFERE WITH MY ABILITY TO SUPPORT MYSELF AND MY
DEPENDANTS.


I ACCEPT THIS AGREEMENT




Signature: _____/s/ Sue Quackenbush _____


Printed Name: Sue Quackenbush


Title: ___________________________________


Date: ______10/19/2015____________

 

--------------------------------------------------------------------------------

[ex10chroofferletterimage1.jpg]







ARBITRATION AGREEMENT





--------------------------------------------------------------------------------

This Arbitration Agreement is a contract and covers important issues relating to
your rights. It is your sole responsibility to read it and understand it. You
are free to seek assistance from independent advisors of your choice outside the
Company or to refrain from doing so if that is your choice.

--------------------------------------------------------------------------------



1.
Arbitration. This Agreement is governed by the Federal Arbitration Act, and
applies to any dispute arising out of or related to Employee's (sometimes “you”
or “your”) application for employment, employment, or termination of employment
with Vonage Holdings Corp. or one of its affiliates, successors, subsidiaries or
parent companies (“Company”). This Agreement applies to the resolution of
disputes that otherwise would be resolved in a court of law or before a forum
other than arbitration. You and the Company agree that any legal dispute or
controversy covered by this Agreement, or arising out of or relating to, the
validity, enforceability or breach of this Agreement, shall be resolved by
binding arbitration in accordance with the Employment Arbitration Rules of the
American Arbitration Association (“AAA Rules”) then in effect, and not by court
or jury trial, to be held (unless the parties agree in writing otherwise) within
forty five (45) miles of where you are or were last employed by the Company, or
as otherwise agreed. Continued employment constitutes mutual acceptance of the
terms of this Agreement by you and the Company. The AAA Rules may be found at
www.adr.org. If for any reason the AAA will not administer the arbitration,
either party may apply to a court of competent jurisdiction with authority over
the location where the arbitration will be conducted for appointment of a
neutral Arbitrator.



•
Arbitration Process: The Arbitrator may be selected by mutual agreement. All
claims in arbitration are subject to the same statutes of limitation that would
apply in court. The parties shall submit written statements to the arbitrator at
least 10 days prior to the hearing, which shall not exceed twenty five (25)
pages, and contain no more than one hundred (100) pages of attachments. The
arbitrator may take oral discovery at the hearing from no more than three (3)
witnesses per side, not to exceed four (4) hours per witness.



You and the Company will follow the AAA Rules related to initial filing fees.
You will not be responsible for arbitration specific fees above the fees that
would be imposed if this were a court proceeding. The Company otherwise shall
pay all costs and expenses unique to arbitration, including the arbitrator’s
fees, and the Company’s attorney’s fees (if any). The arbitrator must follow
applicable law and may award only those remedies that would have applied if the
matter had been heard in court. The arbitrator’s decision must be in writing and
contain findings of fact and conclusions of law. Except as may be permitted or
required by law, neither a party nor an Arbitrator may disclose the existence,
content, or results of any arbitration hereunder without the prior written
consent of all parties. Judgment may be entered on the arbitrator’s decision in
any court having jurisdiction.


A claim may be brought before and remedies awarded by an administrative
agency (such as the EEOC, the US or state DOL, or the NLRB) if applicable law
permits the agency to prosecute or adjudicate the claim notwithstanding the
existence of an agreement to arbitrate governed by the Federal Arbitration Act.
Nothing in this Agreement stops or excuses a party from bringing an
administrative claim before any agency to fulfill the party's obligation to
exhaust administrative remedies before making a claim in arbitration.


•
Claims Not Covered by Arbitration: This Agreement covers all claims except for
(a) those set forth in Section 2, below, regarding class, collective or
representative actions (b) litigation (if any) between you and the Company
pending in a state or federal court as of the date of your receipt of this
Agreement, (c) claims for workers compensation, state disability insurance or
unemployment insurance benefits, and (d) disputes or claims arising under, or
related to, the Company’s Employment Covenants Agreement. This Agreement shall
not prevent or excuse you (individually or in concert with others) or the
Company from utilizing the Company's existing internal procedures for resolution
of complaints, and this Agreement is not intended to be a substitute for such
procedures. Either you or the Company may apply to a court of competent
jurisdiction for temporary or preliminary injunctive relief in connection with a
controversy of the type covered by this Agreement, but only when the award to
which that party may be entitled is not effectual without such relief. Disputes
that may not be subject to arbitration by law are excluded from coverage of this
Agreement.



2.
Waiver of Class, Collective and Representative Actions. Both the Company and you
agree to bring any dispute in arbitration on an individual basis only, and not
on a class, collective, or private attorney general representative basis on
behalf of others ( a “Class Action”), and any such rights are waived (“Class
Action Waiver”). Disputes regarding the validity, enforceability or breach of
the Class Action Waiver shall be resolved in a court of law. If a court makes a
final determination, in a dispute filed as a Class Action, that the Class Action
Waiver is not enforceable, in whole or in part, then as much of the dispute that
can be heard by the arbitrator shall be enforced in arbitration, and the part
that cannot be heard by the arbitrator shall be heard by a court of competent
jurisdiction. The Class Action Waiver shall be severable in any


12





--------------------------------------------------------------------------------

[ex10chroofferletterimage1.jpg]

case in which the dispute is filed as an individual action and severance is
necessary to ensure that the individual action proceeds in arbitration.


3.
No Retaliation. You will not be retaliated against, disciplined or threatened
with discipline as a result of your exercising your rights under Section 7 of
the National Labor Relations Act by the filing of or participation in a Class
Action. However, the Company may lawfully seek enforcement of this Agreement and
the Class Action Waiver under the Federal Arbitration Act and seek dismissal of
such Class Action.



4.
Enforcement of this Agreement. This Agreement is the full and complete agreement
and understanding of the parties relating to the formal resolution of disputes
covered by this Agreement. In the event any portion of this Agreement is deemed
unenforceable, the remainder of this Agreement will be enforceable. If the Class
Action Waiver in Section 2 of this Agreement is deemed to be unenforceable, the
Company and you agree that this Agreement is otherwise silent as to any party's
ability to bring a Class Action.

  


AGREED:                     AGREED AND RECEIVED:
Vonage Holdings Corp.                EMPLOYEE NAME PRINTED:
__________________________________


EMPLOYEE SIGNATURE: /s/ Sue Quackenbush_____
DATE: ___________10/19/2015______



13



